Citation Nr: 0022748	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran was notified of the 
RO's decision in August 1998, a notice of disagreement was 
received in October 1998, a statement of the case (SOC) was 
sent to the veteran in October 1998, and his substantive 
appeal, VA Form 9, was received in November 1998.  The 
veteran testified at a personal hearing at the RO in November 
1998. 

The veteran's appeal also initially included the issue of 
entitlement to service connection for hepatitis.  However, 
this benefit was granted by Hearing Officer decision in 
December 1998 and is therefore not in appellate status. 


FINDING OF FACT

There is no medical evidence of a nexus or link between the 
veteran's currently diagnosed low back disorder and his 
military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active military service.  
See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
That an injury occurred in service is not sufficient; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (1999).  Certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1999).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony and/or lay statements, because lay persons are not 
competent to offer medical opinions.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support the claim, then the claim cannot be well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus or link between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).  The Board emphasizes, however, that the doctrine 
of reasonable doubt does not ease the veteran's initial 
burden of submitting a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent medical evidence 
relates the present condition to that symptomatology."  
Savage, 10 Vet. App. at 498.  

Review of the record reveals medical diagnoses of current low 
back disability.  In this regard, diagnoses of record include 
disc herniation and degenerative joint disease at L5-S1.  The 
first requirement of a well-grounded claim (a medical 
diagnosis of current disability) has therefore been met.  
Further, the veteran's statements regarding inservice injury 
are accepted as true for well-grounded purposes and are in 
fact supported by service medical records which show low back 
complaints and treatment on several occasions.  The second 
requirement for a well-grounded service connection claim has 
therefore been met.  The remaining question in the well-
grounded analysis is whether the claims file includes medical 
evidence of a nexus or link between a currently diagnosed 
disability and back problems during service. 

The veteran's service medical records show that in April 
1979, he was seen for complaints of a "sore back" of two 
days' duration.  He was not diagnosed with any back disorder, 
and was treated with Parafon forte and an ace bandage.  He 
was seen again in July 1980 for complaints of back pain, 
which he apparently indicated was of a one-year duration.  
His low back was tender to touch, and he was prescribed 
aspirin and exercises for his low back pain.  No physical 
defects were found on examination.  In August 1980, the 
veteran was seen for complaints of low back pain of three 
weeks duration with recurring pain of two years' duration.  
There was no swelling or discoloration, but his back was 
tender to touch.  He was diagnosed with a muscle strain.  The 
last indication of any low back problems in service was 
contained in an April 1981 triage note.  The veteran reported 
having experienced back pain for four days after riding in a 
truck during a military exercise.  He was noted not to have 
experienced any direct trauma, and was treated with aspirin, 
an analgesic balm, and a heating pad.  The veteran was 
discharged in October 1981.  The claims file does not include 
a report of any separation examination, and the veteran 
testified at the November 1998 RO hearing that he did not 
undergo a separation examination.  

The claims file does include the report of a February 1983 
examination apparently accomplished in connection with his 
reserve duty.  At that time, the veteran checked the 
appropriate box to indicate that he did not have recurrent 
low back pain.  On examination, his spine was clinically 
evaluated as normal.  

The record does not include any medical records from 1983 to 
1990.  The veteran testified that he received treatment from 
a private physician during this period, but that the 
physician had retired.  

The claims file does include medical treatment records dating 
from November 1990 through September 1998 for various 
disorders.  A November 1992 record documents a low back 
lifting injury.  A November 1996 treatment note indicates 
that the veteran reported having experienced low back pain 
since 1994.  A later December 1996 treatment record shows 
that he was diagnosed with moderate paramedian disc 
herniation, which impressed and posteriorly displaced the 
right S-1 nerve root within the spinal canal.  In addition, 
mild facet degenerative changes were also seen at that time.  

Treatment records dating from January through June 1997 show 
that the veteran was seen for complaints of low back pain; 
one record references an injury in 1991.  

The veteran underwent a VA rating examination in March 1998.  
He reported that he had injured his back in service on two 
occasions in 1979, and that he experienced burning pain in 
his low back.  The examiner observed that an MRI conducted in 
November 1997 showed degenerative joint disease at L5-S1.  
The examiner concluded with a diagnosis of degenerative joint 
disease at L5-S1 by the veteran's self-reported history. 

In November 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  The veteran testified 
that he initially injured his back lifting a 155-millimeter 
(mm) artillery round while stationed in Korea in 1979.  The 
veteran indicated that he did not seek treatment immediately, 
but that he was seen by medics at the conclusion of a field 
exercise some time after the initial injury.  He stated that 
his treatment consisted of Parafon fort and an Ace bandage.  
The veteran testified that some time later, he sustained an 
additional injury to the same area of his back while 
attempting to lift small arms ammunition boxes.  He indicated 
that he thought something significant had occurred to his 
back, but that the area in which he was stationed did not 
have the facilities to accommodate his request for treatment 
and evaluation.  According to the veteran, the first X-ray of 
his back was conducted at Fort Knox, Kentucky after his 
return from overseas duty, and that no defects were shown.  
He indicated that his problems at that time involved soft-
tissue injuries, and that he had been diagnosed with a muscle 
strain.  The veteran testified that these problems persisted 
throughout the remainder of his active service, but that he 
did not undergo a discharge examination.  He further 
testified that he reinjured his back while on reserve duty in 
about 1982 or 1983, was treated at a field clinic, and then 
received private medical care thereafter. 

After reviewing the record, the Board is unable to find 
medical evidence of a link between current low back 
disability and either the low back symptoms reported during 
active duty or the reserve injury reported by the veteran.  
There is no medical evidence of any continuity of low back 
symptomatology from 1981 to 1992 to link the active duty low 
back problems to his currently diagnosed low back disorders, 
nor is there any medical evidence of a nexus between the 
reported low back injury in 1982 or 1983 and 1992 to link 
current low back disability to the reported reserve injury.  
While active duty low back problems are documented in the 
service medical records, and while the Board accepts as true 
the veteran's assertion regarding a reserve injury in 1982 or 
1983, there is a lack of any medical evidence of a continuity 
of low back symptoms until 1992.  Moreover, the 1992 medical 
records appear to date the low back problems treated at that 
time to a work-related injury. 

Further, the record does not otherwise include any medical 
opinion which in any manner suggests a link between the 
currently diagnosed disc problem and degenerative joint 
disease and any military related injury.  As for degenerative 
joint disease, as there is no evidence that it was present 
within one year of the veteran's discharge from active duty 
in 1981, the presumptive provisions for arthritis cannot 
otherwise be used to furnish the necessary nexus to service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes that the veteran was seen for complaints 
of low back pain in service, and that he was diagnosed with 
low back strain during that period.  Further, the Board 
acknowledges that the veteran currently has a low back 
disorder, variously diagnosed as a herniated disc or 
degenerative disc disease at L5-S1.  However, there is no 
medical evidence suggesting a link to service.  

While the record shows low back treatment during service, 
there is a lack of medical evidence of continuing low back 
symptomatology for a number of years thereafter.  Medical 
evidence of such a continuity of low back symptomatology or 
other medical evidence suggesting a link to the inservice 
symptoms is necessary to well-ground the claim.  

The Board has reviewed the veteran's statements and 
testimony.  However, as a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray, 5 Vet. App. at 214; Espiritu, 2 Vet. App. at 494-
95.  Again, what is missing in the present case medical 
evidence of a link between a current low back disorder and 
service.  To the extent that records may be available from 
the private physicians who the veteran has reported receiving 
treatment from in the 1980's, the Board hereby stresses to 
the veteran that such records may be significant for purposes 
of well-grounding his claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board also views the above discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for a low back 
disorder.  See Robinette, 8 Vet. App. 69, 73 (1995).  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

